Smith, J. Appellant alleged her ownership of the south half of the southeast quarter of section 26, township 11 south, range 11 west, and brought this suit to have a cloud on the title to this land removed. This cloud consisted of a sale of a portion of said land for the State and county taxes due thereon under the following description: “Ex. 10 A. Sq. NE. Cor. S % SE 26-11-11 containing 70 acres.” Appellant asserted a right to redeem because of the disability of infancy existing at the time of the sale and the briefs in the case are devoted chiefly to a discussion of this question. The chancellor found against appellant on the question of her age and dismissed the suit because she had not applied to redeem the land, within the time limited by law after she had attained her majority. We have concluded that the right of redemption should have been granted nothwithstanding that finding may not be against the preponderance of the evidence because of the invalidity of the tax sale upon which appellee’s claim of title rests. We think the description set out above is not sufficiently definite and certain and that the sale was, therefore, void. In the case of Cooper v. Lee, 59 Ark. 460, the court, in discussing the necessity of a proper description of land to be sold for taxes, quoted from Cooley on Taxation (2 ed.) 405 the following reason's for a correct description: “First, that the owner may have information of the claim made upon him or his property; second, that the public, in case the tax is not paid, may be notified what land is to be offered for sale for the non-payment; and, third, that the purchaser may be able to obtain a sufficient conveyance.” The case of Cooper v. Lee, supra, presented a question similar to the one ¿now being considered except that the description there employed was not as indefinite as the one here used. In that case it was said: “A description of the land by the abbreviations commonly used to designate government subdivisions sufficiently indentifies it; but the use of abbreviations in a tax assessment or notice must be confined to those commonly used and understood. Had the description of the land been ‘N% of N. E.’ followed by section, township and range, we should have felt no doubt in saying that it correctly designated the land in controversy by abbreviations commonly used and understood, but the letters N. NE do not, to our minds, have such well defined and accepted meaning. For this reason we feel compelled to hold that the description of the land in controversy as the ‘N. NE Sec. 3, Town. 15, Eange 6, 87.19 acres’ was not a description by abbreviations the ’knowledge and use of which is so general as to warrant the court in holding that they sufficiently identify the land to be sold. On the contrary, we hold that it was not a sufficient description, and that the sale of the land must be treated as a sale without notice, and therefore void.” The same case is authority for the proposition that the description must be intelligible, not only to the expert, but also to one who is only ordinarily versed in such matters. We conclude, therefore, that appellant was entitled to the relief prayed for, and as it appears that a proper tender of taxes and interest was made, the decree of the court below will be reversed and the cause remanded with directions to enter a decree cancelling the tax deed as a cloud on appellant’s title. Morris v. Eagle, 94 Ark 180; Beardsley v. Hill, 85 Ark. 4; Woodall v. Edwards, 83 Ark. 334; King v. Booth, 94 Ark. 306; Dickinson v. Ark. City Improvement Co., 77 Ark. 570; Rhodes v. Covington, 69 Ark. 357; Chestnut v. Harris, 64 Ark. 580; Beck v. Anderson-Tully Co., 113 Ark. 316.